Citation Nr: 1535285	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to disability ratings for peripheral neuropathy of the left lower extremity higher than 0 percent from January 2, 2008, and 10 percent from November 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and A. R.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a March 2009 decision, the RO denied service connection for hypertension and sleep apnea.  The RO granted service connection, effective January 2, 2008, for peripheral neuropathy of the left lower extremity, and assigned a disability rating of 0 percent.  In a January 2010 decision, the RO increased the rating for peripheral neuropathy of the left lower extremity to 10 percent, effective November 28, 2008.

In August 2011, the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge (Acting VLJ).  His claims file contains a transcript of that hearing.

In August 2012, the Board remanded the case to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the directives in that remand.  The Board will proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's hypertension was diagnosed many years after service, and it is not accompanied by a diagnosis of kidney disease.

2.  The Veteran's diabetes did not proximately cause, and has not aggravated, his hypertension.

3.  The Veteran's sleep apnea became symptomatic and was diagnosed many years after service.

4.  The Veteran's diabetes did not proximately cause, and has not aggravated, his sleep apnea.

5.  Substantial weight gain that preceded diagnosis of the Veteran's sleep apnea also preceded diagnoses of his diabetes and peripheral neuropathy.

6.  From January 2, 2008, peripheral neuropathy of the left lower extremity was manifested by intermittent pain, tingling, numbness, and diminished sensation, consistent with sciatic neuralgia comparable to mild incomplete paralysis.

7.  Peripheral neuropathy of the left lower extremity has not produced limitation of joint motion, muscle weakness, impairment of standing or walking, or other disability comparable to incomplete sciatic paralysis that is moderate or worse.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The Veteran's sleep apnea was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by one or more service-connected disorders.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  From January 2, 2008, peripheral neuropathy of the left lower extremity met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2014).

4.  Peripheral neuropathy of the left lower extremity has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in June 2006, September 2008, December 2008, and February 2009.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection on direct and secondary bases.  VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the August 2011 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

In the August 2012 Board remand, the Board instructed the RO to obtain any records of more recent medical treatment of the Veteran.  The Board instructed the RO to provide additional VA medical examinations to obtain more recent findings and sufficiently-explained opinions regarding the likely etiology of claimed disorders.  Subsequently, more recent VA medical records were added to the file.  The Veteran had VA medical examinations that provided more recent findings and sufficiently-explained opinions regarding the likely etiology of claimed disorders.  The Board is satisfied that there has been substantial compliance with the remand directives, such that additional remand is not necessary.  The Board will proceed with review of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the August 2011 Board hearing.  The examination reports and treatment records provide relevant information that is sufficient to proceed with decisions at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Hypertension

The Veteran is seeking service connection for hypertension.  He essentially contends that his hypertension was caused by or has been aggravated by his service-connected diabetes.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established, on a direct basis, for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran does not contend that hypertension became manifest while he was in service. His service medical records do not show any finding of hypertension or any elevated blood pressure readings. In the absence of evidence of signs or findings of hypertension during service, the preponderance of the evidence is against service connection on a direct basis for hypertension.

Service connection for certain chronic diseases, including hypertension, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. The Veteran has not suggested that hypertension became manifest during the year following his separation from service. The claims file does not contain any evidence regarding his medical condition during that year. The history of his hypertension thus does not warrant a presumption that his hypertension is service-connected as a chronic disease that manifested soon after service.

The Veteran served in Vietnam during the Vietnam War. He therefore is presumed to have been exposed to an herbicide agent during that service. See 38 C.F.R. § 3.307(a)(6). Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014). Herbicide exposure was likely considered when VA established service connection for the Veteran's diabetes. The list of conditions, at 38 C.F.R. § 3.309(e), for which service connection may be presumed based on herbicide exposure, includes ischemic heart disease, but does not include hypertension. See 38 C.F.R. § 3.309(e), Note 2. Further, the Veteran has not contended that his hypertension is related to his herbicide exposure. The Board concludes that service connection based on herbicide exposure is not warranted for his hypertension.

Service connection on a secondary basis, or secondary service connection, may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). The Veteran contends that his hypertension was caused by or has been aggravated by his service-connected diabetes.

In private medical treatment in September 2003, the treating physician found that the Veteran's blood pressure was 140/90. The physician diagnosed high blood pressure. In July 2004, the Veteran reported a six to eight month history of polyuria, urinary frequency, fatigue, weight loss, and polyphagia. The physician diagnosed type II diabetes mellitus, and began diabetes treatment. In VA medical treatment in May 2006, it was noted that the Veteran was on medications for diabetes. The report of an October 2006 VA examination reflected a history of diagnosis of diabetes two years earlier.

In August 2008, the Veteran submitted a claim for service connection for hypertension as secondary to his service-connected diabetes. He stated that he was diagnosed with diabetes about four years earlier, and with hypertension about two years earlier.

Notes of VA treatment in September 2008 reflect that the Veteran was on medication to treat high blood pressure.

On VA examination in January 2009, the examiner reported that a physician diagnosed him with hypertension in April 2008, and that he had been on daily medication for hypertension since then. On examination there were blood pressure readings of 132/84, 132/81, and 131/84. The examiner concluded that the Veteran had essential hypertension that presently was stable on medication. The examiner stated that it was less likely than not that his hypertension was secondary to diabetes.

In a May 2009 statement, the Veteran asserted that his hypertension was diagnosed after his diabetes, and was secondary to the diabetes.

In the August 2011 Board hearing, the Veteran reported that he was not aware of any high blood pressure before service or during service. He stated that it was in VA treatment that he first learned that he had high blood pressure, and that he was put on medication to treat it. He estimated that the diagnosis and beginning of treatment occurred about five years before the 2011 hearing.

In the August 2012 Board remand, the Board noted that the VA physician who examined the Veteran in January 2009 did not provide rationale for the opinion that the Veteran's diabetes did not cause his hypertension. The Board found that the examination report therefore did not contain sufficient detail to decide the claim. The Board instructed that he receive a new VA examination, and that the examiner should provide opinions as to the likelihood that his diabetes caused or aggravated his hypertension, and explanations of those opinions.

In September 2012, the Veteran had new VA examinations. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that a private clinician diagnosed him with diabetes in early 2005. He stated that a VA physician diagnosed him with hypertension in 2008. The examiner found that the Veteran had hypertension that was diagnosed in 2008. The examiner provided the opinion that it is less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes. In explanation, the examiner noted that the Veteran does not have a diagnosis of kidney disease. She stated that type II diabetes mellitus without renal disease is not a well documented cause of hypertension. She noted that his hypertension had been well controlled by one medication since onset, indicating that it had not been aggravated beyond its baseline.

In asserting that his diabetes caused his hypertension, the Veteran noted that his diabetes was diagnosed before his hypertension. The VA clinician who examined the Veteran in September 2012 provided clear and persuasive rationale for her opinion that it is less likely than not that his diabetes proximately caused his hypertension, and for her finding that his hypertension had not been aggravated, and thus was not aggravated by his diabetes. The VA examiner, a physician assistant, has professional training that makes her competent to address questions of medical causation. Her opinion thus has greater persuasive weight than the Veteran's lay opinion on such questions. The preponderance of the evidence, then, is against the Veteran's diabetes having proximately caused or having aggravated his hypertension. 

The Board notes the Veteran himself contends that hypertension is due to or the result of diabetes.  See 38 C.F.R. § 3.310.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of hypertension or any other internal disorder diagnosed via clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Further, the Veteran has also not alleged that he was told by a competent expert of a nexus between his diabetes and hypertension, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, hypertension was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding that service-connected diabetes caused or aggravated hypertension; therefore, the Board finds that service connection for hypertension is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, including as due to a service-connected disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Sleep Apnea

The Veteran contends that his sleep apnea was caused by or has been aggravated by his service-connected diabetes. He also asserts that service-connected diabetes and peripheral neuropathy caused weight gain that led to his sleep apnea.

The Veteran has not suggested that sleep apnea became manifest during his service. His service medical records are silent for any complaint of sleep problems or finding of sleep apnea. In the absence of evidence of signs or findings of sleep apnea during service, the preponderance of the evidence is against service connection on a direct basis for hypertension.

In private treatment in July 2004, the Veteran reported several symptoms including polyuria and fatigue. The treating physician diagnosed type II diabetes mellitus. In VA treatment in 2008, the Veteran was noted to have diabetic neuropathy. In June 2008, he reported having poor sleep. He stated that he wanted to sleep eight hours per night, but only slept three to five hours, with two mid-sleep awakenings. 

The RO established service connection for peripheral neuropathy in the Veteran's left lower extremity effective from 2008, and in his right lower, left upper, and right upper extremities effective from 2012. 

In January 2009, the Veteran submitted a claim for service connection for sleep apnea. In notes of VA treatment from March 2009 forward, lists of the Veteran's problems included a sleep disorder.

In an October 2010 statement, the Veteran contended that his sleep apnea was the result of his diabetes. In 2011, several persons who know the Veteran provided statements regarding his difficulty sleeping at night and difficulty staying awake during the day.

In the August 2011 Board hearing, the Veteran indicated that during service he was not told that he snored or stopped breathing in his sleep. He stated that beginning ten to fifteen years before the hearing people told him that he snored a lot. He indicated that his sleep problems were worsening. Ms. A. R. testified that, when she lived with the Veteran for fifteen years starting in 1991, they slept in separate rooms because of his snoring, and he had difficulty staying awake during the day. 

In VA treatment in October 2011, the Veteran requested treatment for sleep apnea. In January 2012, he had a VA sleep medicine consultation. He reported that he had difficulty falling asleep, awakened several times per night, and averaged five hours of sleep per night. He stated that others had witnessed him snoring, gasping for breath, and having periods of apnea. He indicated that his sleep was fragmented and unrestorative. He reported episodes of excessive daytime sleepiness and falling asleep during inactive times. He stated that he had gained 25 pounds in the last five years. He reported that he had nasal congestion. The consulting physician found that the Veteran was obese, that his nasal airflow was patent, and that his oropharynx was narrowed. The physician's assessment was likely obstructive sleep apnea.

In the August 2012 Board remand, the Board found that the then-assembled records did not show any VA examination regarding the Veteran's sleep apnea claim. The Board instructed that he receive a VA examination to determine whether he has sleep apnea. The Board instructed that the examiner provide opinion regarding the likely etiology of any current sleep apnea.

On VA examination in September 2012, the examiner reported having reviewed the Veteran's claims file. She described results of a sleep study performed at a VA facility in May 2012. She indicated that the Veteran was diagnosed with obstructive sleep apnea in 2012. The Veteran reported that about six years before the 2012 examination he began falling asleep at work and feeling sleepy while driving. He related having persistent daytime hypersomnolence. He indicated that use of a CPAP improved his symptoms. The examiner provided the opinion that it is less likely than not that the Veteran's sleep apnea is related to events in service. She noted that there was no medical evidence of sleep apnea during service. She also opined that it is less likely than not that the Veteran's diabetes proximately caused or aggravated his sleep apnea. She explained that medical literature regarding the risks for sleep apnea does not mention diabetes as a risk factor for causing or exacerbating sleep apnea. She did note that obesity is among the risk factors for sleep apnea.

In April 2015, the Veteran asserted, through his representative, that diabetes and peripheral neuropathy caused weight gain that led to the symptoms eventually diagnosed as sleep apnea.

The 2012 VA examiner's professional training and the explanation she provided contribute to the persuasive weight of her opinion that it is less likely than not that the Veteran's diabetes caused or has aggravated his sleep apnea. On questions of medical causation, her opinions carry greater weight than his lay assertions. The preponderance of the evidence is against his diabetes causing or aggravating his sleep apnea.

Medical records show that the Veteran is 66 inches tall, and that he weighed from 141 to 160 pounds during his service in the 1960s. Records from 2003 through 2012 show his weight ranging from 214 to 236, with fluctuation within that range, and a majority of readings in the 220s. He gained more than 50 pounds between separation from service and the diagnoses of diabetes and peripheral neuropathy. He did not have substantial, sustained weight gain after the diagnoses of diabetes and peripheral neuropathy and before the reported onset of sleep problems or the diagnosis of sleep apnea. Therefore, the evidence does not provide a plausible indication that his diabetes and peripheral neuropathy caused weight gain that was significantly responsible for the onset or worsening of his sleep apnea.

The Board notes the Veteran himself contends that obstructive sleep apnea is due to or the result of diabetes.  See 38 C.F.R. § 3.310.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of sleep apnea or any other sleep disorder diagnosed via clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Further, the Veteran has also not alleged that he was told by a competent expert of a nexus between his diabetes and sleep apnea, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, sleep apnea was not incurred in service.  Additionally, the preponderance of the evidence is against a finding that service-connected diabetes caused or aggravated sleep apnea; therefore, the Board finds that service connection for sleep apnea is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for sleep apnea, including as due to a service-connected disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Peripheral Neuropathy of the Left Lower Extremity

The RO established service connection, effective January 2, 2008, for peripheral neuropathy of the Veteran's left lower extremity, related to his service-connected diabetes. The Veteran appealed the initial 0 percent disability rating that the RO assigned for that disorder. In a January 2010 decision, the RO increased the rating to 10 percent, effective November 28, 2008. The Veteran continued his appeal. He essentially contends that the neuropathy has had effects that warrant ratings higher than those assigned.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated peripheral neuropathy of the left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for diseases of the sciatic nerve. Under that code, an 80 percent rating is assigned if there is complete paralysis of the sciatic nerve, such that the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. If there is incomplete paralysis, a 60 percent rating is assigned if it is severe, with marked muscular atrophy. It is rated at 40 percent if moderately severe, 20 percent if moderate, and 10 percent if mild. Peripheral neuritis and peripheral neuralgia of the sciatic nerve are to be rated on the scale for injury of the nerve, with a maximum of the rating for severe incomplete paralysis for neuritis, and a maximum of the rating for moderate incomplete paralysis for neuralgia. See 38 C.F.R. §§ 4.123, 4.124, Diagnostic Codes 8620, 8720.

On VA examination in October 2006, the Veteran reported a two month history of numbness and tingling in the lateral aspect of his right thigh.

In VA treatment in January 2008, the Veteran reported tingling, burning pain in his left thigh and foot. He indicated that those symptoms were becoming more bothersome recently. The treating clinician's impression was diabetic neuropathy. 

In other January 2008 VA treatment visits, the Veteran reported pain in his left and right feet. Bilateral foot x-rays showed bilateral cavus foot deformities and bilateral degenerative first metatarsal phalangeal joints. A VA podiatrist found right posterior tendon dysfunction.

In January 2008, the Veteran submitted a claim for service connection of diabetic neuropathy of the right leg and right foot. 

On VA examination in February 2008, the Veteran reported that beginning in June 2007 he experienced burning and numb sensations in his right thigh. He stated that he was employed as a janitor and construction worker. The examiner found no muscle atrophy, no loss of power, no weakness, and no reduction in reflexes in either lower extremity. The examiner found an area of altered sensation to light touch on the right thigh.

In VA treatment in April 2008, the Veteran reported significant improvement regarding the pain in his feet. In May 2008, a vascular clinic workup regarding diabetic neuropathy was benign. Medications were adjusted. In September 2008, it was noted that diabetic neuropathy was better on medication. VA treatment notes from later in 2008 and through 2012 reflect ongoing medication for diabetic neuropathy.

In a November 2008 claim, the Veteran reported that diabetic neuropathy had spread to include his left lower extremity.

On VA examination in January 2009, the Veteran reported a five month history of intermittent numbness in his left big toe. He indicated that he worked as a janitor. The examiner found normal sensation to light touch and vibration in the soles of both feet. There was decreased sensation to light touch in the thigh. The examiner's impression was subjective symptoms of neuropathy in the left big toe.

In VA treatment in August and September 2009, the Veteran reported having left heel pain despite wearing shoe inserts. Examination showed pain at the left heel. X-rays showed small heel spurs. In October 2009, he was fitted for and issued orthopedic shoes. In July 2010, his feet had normal sensation and pulses. He did not complain of foot pain.

In the August 2011 Board hearing, the Veteran reported that the peripheral neuropathy in his left lower extremity had worsened. He stated that he had more numbness, which affected the bottom and top of his big toe. He indicated that he was on medication for the neuropathy. He reported that a VA physician issued orthopedic shoes and shoe inserts.

In VA treatment in October 2011, the Veteran reported leg pain that affected walking and standing. On sensory examination sensation in the lower extremities was within normal limits. His gait and station were normal.

In the August 2012 remand, the Board instructed that the Veteran receive a new VA examination to obtain more recent findings regarding the peripheral neuropathy in his left lower extremity.

In VA treatment in August 2012, the Veteran's feet had normal sensation and pulses. He had no complaints of foot pain.

On VA examination in September 2012, the Veteran reported that in his left lower extremity he had mild intermittent pain, mild paresthesias or dysesthesias, and mild numbness. The examiner found that he had normal muscle strength in his left knee and ankle, and no muscle atrophy. He had normal reflexes in his left knee and ankle. He had decreased sensation to light touch in his left foot and toes. He had normal sensation to light touch in his left thigh, knee, lower leg, and ankle. He had a normal gait.

In April 2015, the Veteran asserted, through his representative, that a 20 percent rating is warranted for the peripheral neuropathy in his left lower extremity.

In VA treatment in January 2008, the Veteran reported tingling and burning pain in his left thigh and foot. A treating clinician provided an impression of diabetic neuropathy based on the symptoms the Veteran reported. The Board accepts that the Veteran had at that time the symptoms he described. The symptoms of tingling and burning pain are consistent with sciatic neuralgia that can reasonably be compared to mild incomplete paralysis. The Board therefore grants a 10 percent rating from January 2, 2008, the effective date of service connection.

The assembled evidence from 2008 forward shows that the Veteran's left lower extremity peripheral neuropathy has been manifested by intermittent pain, tingling, numbness, and diminished sensation, particularly in the foot and big toe. His left lower extremity has not been found to have any limitation of joint motion, muscle weakness, or impairment of standing or walking. The disability has not been comparable to incomplete paralysis that is moderate or worse. The preponderance of the evidence therefore is against a rating higher than 10 percent for any period.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2014); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Peripheral neuropathy in the Veteran's left lower extremity has not required frequent hospitalizations, and has not markedly interfered with his employment or capacity for employment. The effects of the neuropathy do present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the rating issues for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not suggest, that the peripheral neuropathy of his left lower extremity makes him unemployable. The record in this case thus does not indirectly raise the issue of unemployability.

The evidence of record also has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Overall, the preponderance of the evidence is against the referral of the Veteran's increased rating claim for an extraschedular rating.  

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

From January 2, 2008, a 10 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


